             Case 8:20-bk-04253-CED         Doc 92     Filed 01/22/21    Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:                                                      Case No. 8:20-bk-04253-CED

OUTDOOR BY DESIGN LLC,                                      Chapter 11

            Debtor.
_____________________________________/

                                    NOTICE OF HEARING

NOTICE IS HEREBY GIVEN THAT:

       A preliminary hearing in this case will be held on Monday, January 25, 2021, at 2:00
p.m. Tampa, FL – Courtroom 9A, Sam M. Gibbons United States Courthouse, 801 N. Florida
Ave., Tampa, Florida, before the Honorable Caryl E. Delano, Bankruptcy Judge, to consider and
act upon the following and transact such other business that may come before the Court:

               TAIZHOU YUANDA INVESTMENT GROUP CO., LTD. AND
           TAIZHOU YUANDA FURNITURE CO., LTD.’S MOTION TO COMPEL
                                [DOC. NO. 91]

         1. The hearing may be continued upon announcement made in open Court without
            further notice.

         2. Any party opposing the relief sought at this hearing must appear at the hearing or any
            objections or defenses may be deemed waived.

         3. Telephonic Appearance Requirement. Effective March 16, 2020, and continuing until
            further notice, Judges in all Divisions will conduct all preliminary and non-
            evidentiary hearings by telephone. For Judge Delano, parties should arrange a
            telephonic appearance through Court Call (866-582-6878).

         Dated: January 22, 2021.

                                              Respectfully submitted,

                                              /s/ Megan W. Murray
                                              Megan W. Murray
                                              Florida Bar. No. 0093922
                                              UNDERWOOD MURRAY, P.A.
                                              Regions Building
                                              100 N. Tampa St., Suite 2325
                                              Tampa, FL 33602
                                              Tel: (813) 540-8402
            Case 8:20-bk-04253-CED          Doc 92     Filed 01/22/21    Page 2 of 2




                                             Fax: (813) 553-5345
                                             Email: mmurray@underwoodmurray.com

                                             Attorneys for Taizhou Yuanda Ivestment Group Co.,
                                             Ltd., Taizhou Yuanda Furniture Co., Ltd., and
                                             Taizhou Yuanda Travelling Articles Co., Ltd.

                                             - and –

                                             Jason M. Torf (pro hac vice pending)
                                             Justin Steffen (pro hac vice pending)
                                             ICE MILLER LLP
                                             200 W. Madison St., Suite 3500
                                             Chicago, IL 60606
                                             Tel: (312) 726-6244
                                             Email: jason.torf@icemiller.com
                                                     justin.steffen@icemiller.com

                                             Co-Counsel to Taizhou Yuanda Investment Group
                                             Co., Ltd. and Taizhou Yuanda Furniture Co., Ltd.




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing, that was filed with

the Clerk of Court and has been furnished electronically to all those parties registered to receive

service via CM/ECF this 22nd day of January, 2021.


                                             /s/ Megan W. Murray
                                             Megan W. Murray
                                             Florida Bar No. 0093922




                                                2
